Order/judgment, Supreme Court, New York County (Thomas Galligan, J.), entered July 18,1983, granting the plaintiff owners’ application to discharge the Trane Company’s mechanic’s lien against their property, reversed, on the law, and the application denied, without costs or disbursements. Trane supplied heating and other equipment to a general contractor which installed it in the owners’ building. The owners having withheld payments, the general contractor filed a mechanic’s lien for an amount which presumably included the charges for the Trane-supplied equipment. This lien was discharged by the posting of a bond. Thereafter, Trane filed a mechanic’s lien. Special Term discharged it upon the owners’ application, holding it duplicative of the general contractor’s claim and that it was merged in the discharge of the latter’s lien. Special Term reasoned that its holding was a logical extension of the principle that a subcontractor’s lien must find satisfaction out of whatever *429may be owing from the owner to the general contractor. (See Lien Law, § 4; Central Val. Concrete Corp. v Montgomery Ward & Co., 34 AD2d 860.) We find that Special Term erred by confusing an unpaid materialman’s right to a mechanic’s lien with those rules limiting the funds available to discharge liens. The statutes protecting the availability of mechanic’s liens militate against a holding that, because the sum available to a subcontractor is restricted to that owed to his general contractor, the former’s right to a lien is somehow restricted. Section 3 of the Lien Law gives an unpaid subcontractor an unqualified right to a mechanic’s lien. Section 4 expressly recognizes that the sum of all liens filed may be greater than the amount remaining unpaid. Section 56 of the Lien Law specifically acknowledges that contemporaneous liens may be duplicative by recognizing that there may be several liens for the same claim “as where the contractor has filed a notice of lien, for the services of his workmen, and the workmen have also filed notices of lien”. It is not for us to impose restrictions upon a statutory intent so clearly expressed. Concur — Sandler, Sullivan and Lynch, JJ.